Citation Nr: 1417486	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-23 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an overpayment of VA disability compensation in the amount of $7955.00 was validly created.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2010 and February 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and the Debt Management Center in St. Paul, Minnesota which removed the Veteran's former spouse, V.N., from his award effective August 1, 1991, resulting in an overpayment of benefits in the amount of $7955.00.  

In a July 2010 statement, within 180 days of a February 2010 notice of overpayment, the Veteran requested reimbursement of compensation benefits withheld by VA.  In an August 2010 statement, he clarified that he was appealing VA's decision to withhold monthly compensation payments to apply to an overpayment of benefits.  The Board has liberally construed the July and August 2010 statements as both an appeal of the validity of an overpayment debt, and a timely request for a waiver of such debt.  See 38 U.S.C.A. § 5302(a),(c) (West 2002); 38 C.F.R. § 1.963 (2013).  

The issue of entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $7955.00 has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for adjudication.  Additionally, in an August 2010 statement, the Veteran requested the addition of his current spouse, D.N., as a dependent to his award.  This matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).   

The appeal is REMANDED to the AOJ. .


REMAND

The Veteran contends that the overpayment in the amount of $7955 is not valid.  In an August 2010 and September 2011 statements, he contends that his address had changed, that he was receiving Defense Finance and Accounting Services (DFAS) statements at his current address, and that he did not know that VA had attempted to contact him to verify dependent status.  He also contends that an adjustment to the overpayment amount should be made because he remarried in June 1997.


The record shows that an overpayment was created based on removal of former spouse, V.N., as a dependent effective August 1, 1991, but does not include a clear accounting of how the $7955 overpayment was calculated.  In order assess the Veteran's current overpayment debt, and to resolve the question of the validity of the debt, the record must document how the amount of the overpayment was calculated.  See Narron v. West, 13 Vet. App. 223, 228-229 (1999) (holding that the Board should provide reasons and bases justifying why the amount stated was the proper amount of the overpayment, and that a remand was appropriate where the record did not contain an explanation of the way the overpayment had been computed.).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with an audit of the benefits received and the benefits to which he was entitled during the time period relevant to the overpayment.  A copy of that audit should be associated with the record.  

2.  After the requested development has been completed, the AOJ should readjudicate the issue of whether an overpayment of VA disability compensation benefits was validly created.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



